                  Case 2:20-cv-02567 Document 3 Filed 03/09/20 Page 1 of 3 PageID: 29

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the

                                                  __________ District of __________

               CHAO SEMINARS, INC. and
                  DR. JOHN CHAO
                                                                     )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )       Civil Action No. 2:20-cv-02567
  DOWNTOWN DENTAL ARTS OF MONTCLAIR,                                 )
 KONSTANTINOS TRICHAS, and IVAN GEORGIEV                             )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Downtown Dental Arts of Montclair
                                         31 South Fullerton Avenue
                                         Montclair, NJ 07042




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael J. Feigin, Esq.
                                         Feigin & Fridman LLC
                                         1037 Rt 46 E, Suite 107
                                         Clifton, NJ 07013



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                  Case 2:20-cv-02567 Document 3 Filed 03/09/20 Page 2 of 3 PageID: 30

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the

                                                  __________ District of __________

               CHAO SEMINARS, INC. and
                  DR. JOHN CHAO
                                                                     )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )       Civil Action No. 2:20-cv-02567
  DOWNTOWN DENTAL ARTS OF MONTCLAIR,                                 )
 KONSTANTINOS TRICHAS, and IVAN GEORGIEV                             )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ivan Georgiev, DDS
                                         31 South Fullerton Avenue
                                         Montclair, NJ 07042




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael J. Feigin, Esq.
                                         Feigin & Fridman LLC
                                         1037 Rt 46 E, Suite 107
                                         Clifton, NJ 07013



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                  Case 2:20-cv-02567 Document 3 Filed 03/09/20 Page 3 of 3 PageID: 31

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the

                                                  __________ District of __________

               CHAO SEMINARS, INC. and
                  DR. JOHN CHAO
                                                                     )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )       Civil Action No. 2:20-cv-02567
  DOWNTOWN DENTAL ARTS OF MONTCLAIR,                                 )
 KONSTANTINOS TRICHAS, and IVAN GEORGIEV                             )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Konstantinos Trichas, DDS
                                         31 South Fullerton Avenue
                                         Montclair, NJ 07042




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael J. Feigin, Esq.
                                         Feigin & Fridman LLC
                                         1037 Rt 46 E, Suite 107
                                         Clifton, NJ 07013



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
